DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I:Figures 1-6 (claims 1-5, 7-15 and 17-21 in the reply filed on 12/28/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 11, applicant recites the limitation “The catheter package of claim 10” which is lack of proper antecedent basis.  For the purpose of examination, examiner 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tanghoj (9,511,204).
As to claim 1, Tanghoj discloses a packaging (2)  for a medical device (8) comprising  an elongated housing (2) having a closed proximal end (column 6, lines 16-19, which the package is in the closed configuration) and an open distal end (opening 6), an openable lid (14) attached to said housing (2) for sealing the open distal end of said housing, said lid including a lifting member (17) that is movable with said lid during opening of said package (Figure 1 and 2).  
As to claim 10, Tanghoj discloses a catheter product (1) comprising a package (2) comprising an elongated housing (2) having a closed proximal end (column 6, lines 16-19, which the package is in the closed configuration) and an open distal end and an openable lid (14) attached to said housing (2) for sealing the open distal end of said housing, said lid including a lifting member (17) that is movable with said lid during opening of said package (Figure 1 and 2), a catheter (8) comprising a proximal insertable catheter tube (9) and a distal gripping member (12), said gripping member .  
Claims 1-5,8,10-14,17-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hammer (5,133,454).
As to claim 1, Hammer discloses a packaging (10)  for a medical device (36) comprising  an elongated housing (Figure 1 and 4 showing the container with elongated housing) having a closed proximal end (bottom of the container being closed) and an open distal end (opening of the container), an openable lid (21) attached to said housing  for sealing the open distal end of said housing (Figure 1 and 6), said lid including a lifting member (32) that is movable with said lid during opening of said package (Figure 4).  
As to claim 2, Hammer further discloses said lid further comprises a tab (23).
As to claim 3, Hammer further discloses a hinge (27) joining said lid and said housing wherein said hinge is spaced from said tab at a location opposite from said tab.  
As to claim 4, Hammer further discloses said lid comprises a top surface and an underside and wherein said lifting member is attached to the underside of said lid (Figure 6 showing that the lifting member is position on the oppose surface of the top surface).  
As to claim 5, Hammer further discloses said lifting member (31, 32) comprises one or more lifting arms (Figure 4 discloses there are two different lifting members and each of the lifting members further discloses two lifting arms, as showing in Figure 7 which the arms snap to the exterior surface of the engagement surface).  

As to claim 10, Hammer discloses a catheter product (36, catheter) comprising a package (2) a packaging (10)  for a medical device (36) comprising  an elongated housing (Figure 1 and 4 showing the container with elongated housing) having a closed proximal end (bottom of the container being closed) and an open distal end (opening of the container), an openable lid (21) attached to said housing  for sealing the open distal end of said housing (Figure 1 and 6), said lid including a lifting member (32) that is movable with said lid during opening of said package (Figure 4), a catheter (32) comprising a proximal insertable catheter tube (37) and a distal gripping member (50, 56, 49), said gripping member comprising an engagement surface in contact with said lifting member (Figure 6).  
As to claim 11, Hammer further discloses said lid comprises a top surface and an underside and wherein said lifting member is attached to the underside of said lid (Figure 6 showing that the lifting member is position on the oppose surface of the top surface).  
As to claim 12, Hammer further discloses said gripping member comprises a flange (54, 49).  
As to claim 13, Hammer further discloses said gripping member includes a proximal end and a distal end (as recited above, examiner is treating the gripping member as upper end portion 50, which the gripping member 50 having distal end that is closer to the needle portion and proximal end that is closer to the end 49), and wherein said flange (49) is located at said proximal end and comprises said 
As to claim 14, Hammer further discloses said lifting member (31, 32) comprises one or more lifting arms (Figure 4 discloses there are two different lifting members and each of the lifting members further discloses two lifting arms, as showing in Figure 7 which the arms snap to the exterior surface of the engagement surface).  
As to claim 17, Hammer further discloses wherein said gripping member (as recited above, examiner is treating the gripping member as upper end portion 50, which the gripping member 50 comprises a substantially cylindrical member having a distal end and proximal end ( distal end that is closer to the needle portion and proximal end that is closer to the end 49).
As to claim 18, Hammer further discloses said engagement surface is at the distal end of said gripping member (Figure 6, the engagement surface 56 is at the distal end of said gripping member 50).  
As to claim 19, Hammer further discloses said top surface is flat (Figure 6).
As to claim 20, Hammer further discloses said lid further comprises a tab (23).
As to claim 21, Hammer further discloses a hinge (27) joining said lid and said housing wherein said hinge is spaced from said tab at a location opposite from said tab.  
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lalley (3,091,327).
As to claim 1, Lalley discloses a package for a medical device (medical device film sheet for x-ray, which is a medical device) comprising an elongated housing (12) 
As to claim 2, Lalley further discloses said lid further comprises a tab (24).
As to claim 3, Lalley further discloses a hinge (32) joining said lid and said housing wherein said hinge is spaced from said tab at a location opposite from said tab.  
As to claim 4, Lalley further discloses said lid comprises a top surface and an underside and wherein said lifting member is attached to the underside of said lid (Figure 2 and 3 showing that the lifting member is position on the oppose surface of the top surface).  
As to claim 5, Lalley further discloses said lifting member (35) comprises one or more lifting arms (35).  
As to claim 7, Lalley further discloses a seal (23) between said lid (21) and said housing (12)
As to claim 8, Lalley further discloses said top surface is flat (Figure 2).
Claims 1, 4-5 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Huseby (1,317,501).
As to claim 1, Huseby discloses a package comprising an elongated housing (5) having a closed proximal end (Figure 1 shows closed end ) and an open distal end (Figure 2 shows the open top end) and an openable lid (6) attached to said housing for 
As to claim 4, Huseby further discloses said lid (6) comprises a top surface and an underside and wherein said lifting member is attached to the underside of said lid  (Figure 5, where panel 10 is attached to the underside of the lid)).  
As to claim 5, Huseby further discloses said lifting member (Figure 5) comprises one or more lifting arms (11, 12).  
As to claim 9, Huseby further discloses said one or more lifting arms 3National Stage of PCT/US2018/064063Attorney Docket No. 3400-0147.02 (543US)Preliminary Amendment submitted on June 1, 2020comprises a first contacting surface (11) and a second contacting surface (12) substantially perpendicular to said first contacting surface.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanghoj (9,511,204) in view of Huseby (1,317,501).
As to claims 14-15, Tanghoj discloses a flexible package and does not disclose wherein said lifting member comprises one or more lifting arms, wherein said one or more lifting arms comprises a first contacting surface and a second contacting surface substantially perpendicular to said first contacting surface.  Nevertheless, Huseby .  
Claims 10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huseby (1,317,501) in view of Tanghoj (9,511,204).
As to claim 10,  Huseby discloses a package comprising an elongated housing (5) having a closed proximal end (Figure 1 shows closed end ) and an open distal end (Figure 2 shows the open top end) and an openable lid (6) attached to said housing for sealing the open distal end of said housing (Figure 1), said lid (6) including a lifting member (Figure 5, 11) that is movable with said lid during opening of said package.  Huseby further discloses the article comprising distal griping member (9), said gripping member comprises an engagement surface in contact with said lifting member (as shown in Figure 1 and 2, the engagement surface which is under the 
As to claims 14-15,  Huseby as modified further discloses wherein said lifting member comprises one or more lifting arms (11 and 12 is considered as a single lifting arms), wherein said one or more lifting arms (11 and 12) comprises a first contacting surface (11) and a second contacting surface (12) substantially perpendicular to said first contacting surface (11, Figure 2).  




Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736